





Exhibit 10.3


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this "Agreement") is hereby entered into effective as
of February 22. 2018 (the "Effective Date"), between Surgery Partners, Inc. (the
"Company") and Angela Justice ("Executive'').


1.Employment. The Company shall employ Executive, and Executive hereby accepts
continued employment with the Company, upon the terms and conditions set forth
in this Agreement for the period beginning on March 12, 2018 (the "Commencement
Date'') and ending on the Termination Date, as provided for in Section 4 (the
"Employment Period'').


2.Position and Duties.
(a)During the Employment Period, Executive shall serve as the Chief Human
Resources Officer. Executive shall have such responsibilities, duties and
authorities, and will render such services for the Company and its Subsidiaries
or Affiliates as the Board of Directors of the Company (the "Board'') may from
time to time reasonably direct consistent with Executive's role. At all times
Executive will report directly to the CEO. Executive will devote her best
efforts, energies and abilities and substantially all her business time, skill
and attention to the business and affairs of the Company and its Subsidiaries,
and shall perform her duties and responsibilities to the best of her ability, in
a diligent, trustworthy, businesslike and efficient manner for the purpose of
advancing the businesses of Company and its Subsidiaries. Executive acknowledges
that her duties and responsibilities will require substantially all her business
time and agrees that during the Employment Period she will not engage in any
other business activity or have any business pursuits that interfere with
Executive’s duties and responsibilities under this Agreement or are competitive
with the businesses of the Company. Notwithstanding the foregoing. Executive
shall be permitted to devote a reasonable amount of time and effort to (i)
providing service to, or serving on governing boards of other companies and
organizations that are not competitive with the Company, and/or (ii) personally
investing and managing personal and family investments in real estate and in any
corporation, partnership or other entity; but in each case, only to the extent
that any ·of the activities described in clauses (i) or (ii), individually or as
a whole, do not interfere with the execution of Executive's duties hereunder, or
(B) otherwise violate any provision of this Agreement.


(b)For purposes of this Agreement, (i) "Subsidiaries" means any corporation or
other entity (A) of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, at the time of determination, owned by the Company, directly or
through one or more subsidiaries or (B) to which the Company or any of its
Affiliates provide management services, and (ii) "Affiliate" of an entity means
any other person or entity, directly or indirectly controlling, controlled by or
under common control with an entity.


3.Compensation and Benefits.
(a)During the Employment Period, Executive's starting base salary shall be
$350,000 per annum, payable by the Company in regular installments in accordance
with the Company's general payroll practices, less taxes and other applicable
withholdings, and subject to at least annual review and possible upward
adjustment from time to time by the Board or the Compensation Committee thereof
(the "Committee''), in either case, in its discretion (as modified from time to
time, the "Base Salary").


(b)In addition, during the Employment Period, Executive shall be entitled to
participate in all of the Company's benefit programs for which employees of the
Company are generally eligible, subject to the eligibility and participation
requirements thereof, including, but not limited to, the following:






--------------------------------------------------------------------------------





(i)medical, dental, vision, life and disability insurance, as is generally
provided to other employees of the Company;


(ii)rights to indemnification and defense under a separate Indemnification
Agreement and


(iii)eligibility for vacation time in accordance with the policies of the
Company as from time to time in effect; provided, however, that Executive shall
not have less than 20 days of vacation time per calendar year.


(c)During the Employment Period, the Company shall reimburse Executive for all
reasonable out-of-pocket expenses incurred by her in the course of performing
her duties and responsibilities under this Agreement which are consistent with
the Company's policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company's requirements
with respect to reporting and documentation of such expenses. Executive's right
to payment or reimbursement for business expenses hereunder will be subject to
the following additional rules: (i) no reimbursement of any expense shall affect
Executive's right to reimbursement of any other expense in any other taxable
year; (ii) the amount of expenses eligible for payment or reimbursement during
any calendar year will not affect the expenses eligible for payment or
reimbursement in any other taxable year; (iii) payment or reimbursement will be
made not later than December 31 of the calendar year following the calendar year
in which the expense was incurred or paid, and (iv) the right to payment or
reimbursement is not subject to liquidation or exchange for any other benefit.


(d)In addition to the Base Salary, Executive will be eligible to receive an
annual bonus of fifty percent (50%) of the Base Salary, with the actual amount
of any such bonus being determined by the Board or the Committee, in either
case, in its discretion, based on the achievement of reasonable performance
goals established annually by the Board or the Committee, as applicable. Any
annual bonus payable under this Section 3(d) will be paid no later than March
15th following the close of the year for which the bonus is earned. For 2018,
the performance goals will be established during the first month of Executive's
employment.


(e)Executive shall be eligible to participate in the Surgery Partners, Inc. 201S
Omnibus Incentive Plan (as amended from time to time) ("Plan'') on terms and
conditions set forth therein and in the relevant award agreement unless
specifically stated otherwise in this Agreement. Specifically with regard to
2018, on the date on which the Company makes its annual equity award grants for
2018, and subject to approval by the Board of Directors of the Company (or an
authorized committee thereof), the Company shall grant to Executive equity in an
amount representing $200,000 as follows: (i) a restricted stock award, with the
number of shares subject to the award determined by dividing $100,000 by the
closing price of a share of Company common stock on the date of grant and with
such shares vesting in three equal annual installments following the grant date
on the terms and conditions set forth in the Equity Plan and the applicable
award agreement, the execution of which shall be a condition to the award, and
(ii) a performance stock unit award, with the number of shares subject to the
award determined by dividing $100,000 by the closing price of a share of Company
comment stock on the date of grant and such units shall be earning and vest on
the terms and conditions set forth in the Equity Plan and the applicable award
agreement, the execution of which shall be a condition to the award.
Furthermore, on or as soon as reasonably practicable following the Commencement
Date, and subject to approval by the Board (or an authorized committee thereof),
the Company shall grant to Executive a leveraged performance unit award, with a
target number of units equal to 11,990 shares of Company common stock under the
Plan,




-2-

--------------------------------------------------------------------------------





(f)Within ten (10) days of the Effective Date. Company shall pay Executive an
amount equal to $56,859, which such amount is meant to cover Executive's
reasonable out-of-pocket expenses incurred in connection with her relocation to
the Brentwood, Tennessee area.


(g)All amounts payable to Executive hereunder shall be subject to all required
withholdings by the Company. If additional guidance is issued under, or
modifications are made to, Section 409A of the Internal Revenue Code of the
Internal Revenue Code and the regulations and other interpretive guidance issued
thereunder (collectively, "Section 409A''), or any other law affecting payments
to be made under this Agreement. Executive agrees that the Company may take such
reasonable actions and adopt such reasonable amendments as the Company believes
are necessary to ensure continued compliance with the Internal Revenue Code,
including Section 409A. However, the Company does not hereby or otherwise
represent or warrant that any payments hereunder are or will be in compliance
with Section 409A, and Executive shall be responsible for obtaining her own tax
advice with regard to such matters.


4.Termination.
(a)Termination by Executive or the Company. The Employment Period (i) shall
terminate upon Executive's resignation with Good Reason (as defined below) or
without Good Reason, death or Disability (as defined below) or (ii) may be
terminated by the Company at any time for Cause (as defined below) or without
Cause.


(b)"Good Reason" shall mean without the written consent of Executive:


(i)without the express written consent of Executive, a material diminution or
change of her position, title. duties, responsibilities, and/or status with the
Company as in effect as of the Commencement Date or a material reduction of
Executive's resources as in effect on the Commencement Date;


(ii)a material reduction in Executive's Base Salary or annual bonus target
percentage;


(iii)a material reduction in the level of benefits available or awarded to
Executive, other than any reduction in connection with a Company-wide reduction
applicable generally to similarly situated executive officers of the Company;


(iv)a relocation by the Company of Executive's primary employment location to a
location which is more than 50 miles from Executive's primary employment
location on the date hereof; or


(v)a material breach by the Company of the terms of this Agreement;


but only if (x) Executive notifies the Company in writing within 90 days after
the initial existence or occurrence of any of these conditions which notice
describes in reasonable detail the basis for Executive's belief that Good Reason
exists and that Executive intends to resign for Good Reason and the Company,
within 30 days after receipt of such notice, either fails to cure the condition
or delivers a written notice to Executive that the Company intends not to cure
such condition and (y) Executive actually resigns prior to 1S business days
after the earlier to occur of either the end of such 30-day cure period or
delivery of such written notice by the Company.


(c)"Disability" as used herein shall mean that Executive is unable to perform,
with or without reasonable accommodation, by reason of physical or mental
incapacity, the essential duties, responsibilities


-3-

--------------------------------------------------------------------------------





and functions of her position for a period of 180 consecutive days. A medical
examination by a physician selected by the Executive or her duly appointed
guardian, if any, and to whom the Company has no reasonable objection, shall
determine, according to the facts then available, whether and when a Disability
has occurred. Such determination shall not be arbitrary or unreasonable, and
shall be final and binding on the parties hereto.


(d)
"Cause" as used herein means the occurrence of any of the following events:



(i)a material breach by Executive of any of the terms and conditions (other than
paragraph 2(a)) of this Agreement; provided that, if curable, Executive shall
have a reasonable period of time (which in no event shall exceed 45 days) during
which to cure such material breach following the date on which Executive
receives the Company's written notice of such material breach;


(ii)Executive's reporting to work (A) intoxicated (other than Executive's
reasonable use of alcohol in connection with business entertainment, provided,
that such use of alcohol does not cause the Company or any of its Subsidiaries
or Affiliates substantial public disgrace or disrepute or economic harm) or (B)
under the influence of illegal drugs;


(iii)Executive's use of illegal drugs (whether or not at the workplace) or other
conduct causing the Company or any of its Subsidiaries or Affiliates substantial
public disgrace or disrepute or economic harm;


(iv)breach of fiduciary duty, gross negligence or willful misconduct with
respect to the Company or any of its Subsidiaries or Affiliates;


(v)Executive's material failure or willful refusal to substantially perform her
duties, responsibilities and functions unrelated to illness or Disability;
provided that, if curable, Executive shall have a reasonable period of time
(which in no event shall exceed 45 days) during which to cure such failure
following the date on which Executive receives the Company's written notice of
such failure;


(vi)Executive's material failure to comply with any of the Company's or any of
its Subsidiaries' written guidelines or procedures promulgated by the Company or
any such Subsidiary and furnished to Executive; provided that, if curable,
Executive shall have a reasonable period of time (which in no event shall exceed
45 days) during which to cure such failure following the date on which Executive
receives the Company's written notice of such material failure; or


(vii)Executive has committed an act or acts constituting a felony or any other
act or omission involving theft, or fraud against the Company or any of its
Subsidiaries or any of their respective customers or suppliers or other business
relationships.


(e)A "Change in Control" shall be deemed to have occurred upon any of the
following events, provided that, to the extent required by Section 409A, such
events would also qualify as a "change in control event" under Treas. Reg.
§1.409A-3(i)(5):


(i)Upon the closing of a reorganization, merger, share exchange or
consolidation, other than a reorganization, merger, share exchange or
consolidation with respect to which those persons who were the beneficial
owners, immediately prior to such reorganization, merger, share exchange or
consolidation, of outstanding securities of the Company ordinarily having the
right to vote in the election of directors own, immediately after the closing of
such transaction, more than


-4-

--------------------------------------------------------------------------------





51% of the outstanding securities of the resulting corporation ordinarily having
the right to vote in the election of directors; or


(ii)Upon approval by the stockholders of a complete liquidation and dissolution
of the Company or the sale or other disposition of all or substantially all of
the assets of the Company other than to a Subsidiary or Affiliate.
(f)Termination by Executive. Executive has the right to terminate her employment
under this Agreement at any time, for any or no reason, but only after giving
the Company (i) 30 days prior written notice with respect to any termination
without Good Reason or (ii) the number of days prior written notice set forth in
the last sentence of Section 4(b) with respect to any termination with Good
Reason.
(g)Compensation after Termination.
(i)If the Employment Period is terminated pursuant to Executive's resignation
without Good Reason, death or Disability, Executive shall only be entitled to
receive her Base Salary through the date of termination and her earned but
unpaid Bonus for the previous calendar year and shall not be entitled to any
other salary, bonus, compensation or benefits from the Company or its
Subsidiaries, except as may be required by applicable law.


(ii)If the Employment Period is terminated by the Company for Cause, Executive
shall only be entitled to her Base Salary through the date of termination and
shall not be entitled to any other salary, bonus, compensation or benefits from
the Company or its Subsidiaries, except as may be required by applicable law. In
addition, in such event, Executive shall automatically forfeit any rights to any
unvested equity owned by Executive in the Company or any Subsidiary.


(iii)If the Employment Period is terminated by the Company without Cause or by
Executive for Good Reason, then subject to the conditions described in Section
4(g)(v) below, Executive shall be entitled to receive in addition to 4(g)(i)
above as severance compensation the following (collectively, "Severance Pay"):
(A) an amount equal to twelve (12) months of Executive's then-current annual
Base Salary, payable in regular installments beginning within 30 days following
the Termination Date in accordance with the Company's general payroll practices
for salaried employees; (B) continuation of the welfare benefits described in
Section 3(b) for twelve (12) months to the extent permissible under the terms of
the relevant benefit plans at the same cost to Executive as if Executive were an
active employee of the Company or an equivalent COBRA payments if such
continuation is not permissible; (C) the Bonus for the current calendar year
payable to Executive within 2 and 1/2 months after the end of the applicable
year(to the extent not previously paid), paid in a lump sum at the time that
bonuses are regularly paid to employees; (D) with respect to the portion of each
restricted stock award held by Executive as of date on which the Employment
Period is terminated that is subject to time-based vesting (the "Time-Based
RSA''), accelerated vesting of the Time-Based RSA to the vesting event next
following the date on which the Employment Period is terminated; and (E) with
respect to the portion of each performance stock unit award held by the
Executive as of the date on which the Employment Period is terminated that has
been converted into "earned shares" (the "Earned PSUs"), accelerated vesting of
the Earned PSUs to the vesting event next following the date on which the
Employment Period is terminated. For purposes of this Section 4(giii), "Bonus"
shall mean an amount equal to Executive's then­ current annual Base Salary,
multiplied by the percentage contained in Section 3(d) hereof. For the avoidance
of doubt, the unvested portion of any restricted stock awards and performance
share unit awards held by Executive as of the date on which the Employment
Period ends (after giving effect to the acceleration provisions set forth in
subsections (D) and (E) herein and the terms and conditions of the applicable
award agreements and the Surgery Partners, Inc. 2015 Omnibus


-5-

--------------------------------------------------------------------------------





Incentive Plan (as amended from time to time) shall be forfeited and of no
further force and effect. Further, for purposes of clarity, the acceleration of
vesting stated in subsections (D) and (E) control despite any language to the
contrary in the Plan and applicable award agreements.


(iv)If, within 90 days before or within 12 months following a Change in Control,
either (A) the Company terminates the employment of Executive hereunder without
Cause under Section 4(a) above, or (B) Executive terminates her employment for
Good Reason under Section 4(b) above, then, in lieu of any other compensation
that may be specified in this Agreement, the Company will pay Executive (A) an
amount equal to twelve (12) months of Executive's then­ current annual Base
Salary, payable in a lump sum no later than 60-days after the Termination Date;
(B) continuation of the welfare benefits described in Section 3(b) for twelve
(12) months to the extent permissible under the terms of the relevant benefit
plans at the same cost to Executive as if Executive were an active employee of
the Company or an equivalent COBRA payments if such continuation is not
permissible; (C) the Bonus for the current calendar year payable to Executive
within 2 and 1/2 months after the end of the applicable year(to the extent not
previously paid), paid in a lump sum at the time that bonuses are regularly paid
to employees ("Change in Control Severance Pay") as well as comply with the
obligations set out in the Plan and applicable award agreements If any payment
obligation under this Section 4(g) arises, no compensation received from other
employment (or otherwise) will reduce the Company's obligation to make the
payment(s) described in this Section 4 (g).


(v)Notwithstanding Sections 4(g)(iii) or (iv), Executive's right to receive
Severance Pay or Change in Control Severance Pay hereunder is conditioned upon:
(A) Executive executing, and not revoking, a written and mutually acceptable
separation agreement and general release of all claims against the Company, its
Subsidiaries and Affiliates and their respective managers, directors, officers,
shareholders, members, representatives, agents, attorneys, predecessors,
successors and assigns (other than a claim for the severance payments described
in Section 4(g)(iii) or (iv) and Executive's rights to future distributions and
payments related to the continued ownership of any equity securities in the
Company that Executive will continue to own after such termination), in form and
substance acceptable to the Company, which shall among other things, contain a
general release by Executive of all claims, but not Executive's rights to vested
benefits and equity, rights to indemnification and defense, arising out of her
employment and termination of employment by the Company (a "Release Agreement'')
within 30 days of Executive's Termination Date; and (B) Executive's material
compliance with all of her obligations which survive termination of this
Agreement. However, under no circumstances will Executive be required to be
bound to additional restrictive covenant obligations. The Severance Pay is
intended to be in lieu of all other payments to which Executive might otherwise
be entitled by the Company in respect of her termination without Cause or
resignation with Good Reason. If the Executive executes the Release Agreement
stated herein, the Company and its Subsidiaries and Affiliates shall have no
further obligations hereunder or otherwise with respect to Executive's
employment from and after the date of termination of employment with the Company
(the "Termination Date"), and the Company and its Subsidiaries and Affiliates
shall continue to have all other rights available hereunder (including without
limitation, all rights hereunder at law or in equity). The Release Agreement
will be provided to Executive no later than her Termination Date,


(vi)Except as otherwise expressly provided herein, all of Executive's rights to
salary, bonuses, benefits and other compensation hereunder which might otherwise
accrue or become payable after the termination of the Employment Period shall
cease upon such termination, other than those expressly required under
applicable law (such as COBRA). All amounts payable to Executive as severance
hereunder shall be subject to all required withholdings by the Company.




-6-

--------------------------------------------------------------------------------





(h)The Company may offset any amount Executive owes the Company or its
Subsidiaries or Affiliates against any amount they or their Subsidiaries or
Affiliates owe Executive hereunder.


5.Confidential Information. Other than in the performance of her duties
hereunder, during the Restrictive Period (as defined below) and thereafter,
Executive shall keep secret and retain in strictest confidence, and shall not,
without the prior written consent of the Company, furnish, make available or
disclose to any third party or use for the benefit of herself or any third
party, any Confidential Information. As used in this Agreement, "Confidential
Information" shall mean any information relating to the business or affairs of
the Company or any of its Subsidiaries or Affiliates or the Business, including
but not limited to any technical or non-technical data, formulae, compilations,
programs, devices, methods, techniques, designs, processes, procedures,
improvements, models, manuals, financial data, acquisition strategies and
information, information relating to operating procedures and marketing
strategies, and any other proprietary information used by the Company or any of
its Subsidiaries or Affiliates in connection with the Business, irrespective of
its form; provided, however, that Confidential Information shall not include any
information which is in the public domain or becomes known in the industry, in
each case through no wrongful act on the part of Executive. Executive
acknowledges that the Confidential Information is vital, sensitive, confidential
and proprietary to the Company and its Subsidiaries and Affiliates. Executive
will immediately notify the Company of any unauthorized possession, use,
disclosure, copying, removal or destruction, or attempt thereof, of any
Confidential Information by anyone of which Executive becomes aware and of all
details thereof. Executive shall take all reasonably appropriate steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. Executive shall deliver to the Company at the
termination or expiration of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, computers, printouts and software and other documents and data (and
copies thereof) embodying or relating to the Confidential Information,
Inventions and Discoveries (as defined below) or the business of the Company or
any of its Subsidiaries or Affiliates which Executive may then possess or have
under her control. Nothing in this Agreement limits, restricts or in any other
way affects Executive's communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity, or
requires Executive to provide notice to the Company of the same. Executive
cannot be held criminally or civilly liable under any federal or state trade
secret law for disclosing a trade secret (1) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspended violation of
law, or (2) in a compliant or other document filed under seal in a lawsuit or
other proceeding. Notwithstanding this immunity from liability, Executive may be
held liable if Executive unlawfully accesses trade secrets by unauthorized
means.


"Business" as used herein means the business of owning, operating, developing
and/or managing, or providing management or administrative services to, (a)
ambulatory surgery centers anywhere in the United States or (b) physician-owned
surgical hospitals within a 50 mile radius of any hospital that is owned,
operated, developed or managed by the Company or any Affiliate.
6.
Inventions and Discoveries.

(a)Executive understands and agrees that all inventions, discoveries, ideas,
improvements, whether patentable, copyrightable or not, pertaining to the
Business or relating to Company's or any of its Subsidiaries' or Affiliates'
actual or demonstrably anticipated research, development or inventions
(collectively, "Inventions and Discoveries'') that result from any work
performed by Executive solely or jointly with others for the Company or any of
its Subsidiaries or Affiliates which Executive, solely or jointly with others,
conceives, develops, or reduces to practice during the course of Executive's
employment with


-7-

--------------------------------------------------------------------------------




the Company or any of its Subsidiaries, are the sole and exclusive property of
the Company. Executive will promptly disclose all such matters to the Company
and will assist the Company in obtaining legal




-8-

--------------------------------------------------------------------------------





protection for Inventions and Discoveries. Executive hereby agrees on behalf of
herself, her executors, legal representatives and assignees that she will
assign, transfer and convey to the Company, its successors and assigns the
Inventions and Discoveries.


(b)THE COMPANY AND EXECUTIVE ACKNOWLEDGE AND AGREE THAT SECTION 6(a) SHALL NOT
APPLY TO AN INVENTION OF EXECUTIVE FOR WHICH NO EQUIPMENT, SUPPLIES, FACILITY OR
TRADE SECRET INFORMATION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WAS USED AND
WHICH WAS DEVELOPED ENTIRELY ON EXECUTIVE'S OWN TIME, UNLESS (A) THE INVENTION
RELATED (I) TO THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES OR (II) TOTHE COMPANY'S OR ANY OF ITS SUBSIDIARIES' OR AFFILIATES'
ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, OR (B) THE INVENTION
RESULTS FROM ANY WORK PERFORMED BY EXECUTIVE FOR THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES.


(c)EXECUTIVE ACKNOWLEDGES THAT SHE HAS READ THIS SECTION 6 AND FULLY UNDERSTANDS
THE LIMITATIONS WHICH IT IMPOSES UPON HER AND HAS RECEIVED A DUPLICATE COPY OF
THIS AGREEMENT FOR HER RECORDS.


7.Restrictive Covenants. Executive acknowledges that in the course of her
employment with the Company or any of its Subsidiaries or Affiliates, or their
predecessors or successors, she has been and will be given access to and has and
will become familiar with their trade secrets and with other Confidential
Information and that her services have been and shall be of special, unique and
extraordinary value to the Company and its Subsidiaries or Affiliates.
Therefore, and in further consideration of the compensation to be paid to
Executive hereunder and in connection with her employment, and to protect the
Company's and its Subsidiaries' and Affiliates' Confidential Information,
business interests and goodwill:


(a)Non-compete. Executive hereby agrees that for a period commencing on the date
hereof and ending on the Termination Date, and thereafter, through the period
ending twelve (12) months after the Termination Date (collectively, the
"Restrictive Period"), she shall not, directly or indirectly, as employee,
agent, consultant, stockholder, director, co-partner or in any other individual
or representative capacity, own, operate, manage, control, engage in, invest in
or participate in any manner in, act as a consultant or advisor to, render
services for (alone or in association with any person, firm, corporation or
entity), or otherwise assist any person or entity (other than the Company and
its Subsidiaries) that engages in or owns, invests in, operates, manages or
controls any venture or enterprise that directly or indirectly engages or is
actively developing or attempting to develop in any element of the Business
anywhere within a 50-mile radius of the Nashville, Tennessee metropolitan area
or within a SO-mile radius of any area (or in the event such area is a major
city, the metropolitan area relating to such city) in which the Company or any
of its Subsidiaries on the Termination Date actively engages or is actively
developing or attempting to develop in any element of the Business (the
"Territory''); provided, however, that nothing contained herein shall be
construed to prevent Executive from investing in the stock of any competing
corporation listed on a national securities exchange or traded in the
over-the-counter market, but only if Executive is not involved in the business
of said corporation and if Executive and her associates (as such term is defined
in Regulation 14(A) promulgated under the Securities Exchange Act of 1934, as in
effect on the date hereof), collectively, do not own more than an aggregate of
3% of the stock of such corporation. With respect to the Territory, Executive
specifically acknowledges that the Company and its Subsidiaries intend to expand
the Business into and throughout the United States.


(b)Interference with Relationships. Without limiting the generality of the
provisions of Section 7(a) hereof, Executive hereby agrees that, for a period
commencing on the Commencement Date and ending on the Termination Date, and
thereafter, through the period ending twelve (12) months after the


-9-

--------------------------------------------------------------------------------




Termination Date (the "Non-Solicit Restrictive Period"), she will not, directly
or indirectly, as employee, agent, consultant, stockholder, director, partner or
in any other individual or representative capacity, (i) solicit or encourage, or
participate in any business which solicits or encourages (A) any person, firm,
corporation or other entity which has executed, or proposes to execute, a
management services agreement or other services agreement with the Company or
any of its Subsidiaries at any time during the term of this Agreement, or any
successor in interest to any such person, firm, corporation or other entity, for
the purpose of securing business or contracts related to any element of the
Business, or (B) any present customer or patient of the Company or any of its
Subsidiaries or any of their Affiliated Practices to terminate or otherwise
alter his, her or its relationship with the Company or any of its Subsidiaries
or such Affiliated Practice; provided, however, that nothing contained herein
shall be construed to prohibit or restrict Executive from soliciting business
from any such parties on behalf of the Company or any of its Subsidiaries in
performance of her duties as an employee of the Company required under and as
specifically contemplated by Section 2 above or (ii) divert, entice away,
solicit or encourage, or attempt to divert, entice away, solicit or encourage,
any physician who utilizes or has invested in an Affiliated Practice to become
an owner, investor or user of another practice or facility that is not an
Affiliated Practice or approach any such physician for any of the foregoing
purposes or authorize or assist in the taking of any such action by any third
party. In addition, at all times from and after the Termination Date, Executive
shall not contact or communicate in any manner with any of Company's, or any of
its Subsidiaries' or Affiliates' suppliers or vendors, or any other third party
providing services to the Company or any of its Subsidiaries, regarding the
Company or any of its Subsidiaries or any Company- or any such
Subsidiary-related matter (which suppliers, vendors or third party service
providers will include, without limitation, any third party with whom the
Company or any of its Subsidiaries was, during the term of Executive's
employment with the Company or any of its Subsidiaries, contemplating engaging,
or negotiating with, for the future provision of products or services).


(c)Non-solicitation. Other than in the performance of her duties hereunder,
during the Non- Solicit Restrictive Period, Executive shall not, directly or
indirectly, as employee, agent, consultant, stockholder, director, co partner or
in any other individual or representative capacity, employ, recruit or solicit
for employment or engagement, any person who is employed or engaged by the
Company or any of its Subsidiaries or any of its Affiliated Practices during the
Non- Solicit Restrictive Period, or otherwise seek to influence or alter any
such person's relationship with any of the Affiliated Practices, the Company or
any of its Subsidiaries; provided, however that responses to a general
solicitation (such as an internet or newspaper solicitation) that are not
targeted towards any particular person shall not be deemed to be a violation of
the restrictions set forth in this Section 7(c).


(d)Affiliated Practice. For purposes of this Agreement, an "Affiliated Practice"
shall include any practice or facility (i) in which the Company or any of its
Subsidiaries has an ownership interest or (ii) that is managed by or receives
other services from the Company or any of its Subsidiaries in connection with
any element of the Business.


(e)Blue Pencil. If any court of competent jurisdiction shall at any time deem
the term of this Agreement or any particular Restrictive Covenant (as defined
below) too lengthy or the Territory too extensive, the other provisions of this
Section 7 shall nevertheless stand, the Restrictive Period herein shall be
deemed to be the longest period permissible by law under the circumstances and
the Territory herein shall be deemed to comprise the largest territory
permissible by law under the circumstances. The court in each case shall reduce
the time period and/or Territory to permissible duration or size.


(f)Covenant Not to Disparage. During the Restrictive Period and thereafter,
Executive shall not disparage, denigrate or derogate in any way, directly or
indirectly, the Company, any of its Subsidiaries or Affiliates, or any of its or
their respective agents, officers, directors, employees, parent, subsidiaries,
affiliates, Affiliated Practices, affiliated doctors (including any physicians
who utilize or have invested in




-10-

--------------------------------------------------------------------------------







any Affiliated Practice), representatives, attorneys, executors, administrators,
successors and assigns (collectively, the "Protected Parties''), nor shall
Executive disparage, denigrate or derogate in any way, directly or indirectly,
her experience with any Protected Party, or any actions or decisions made by any
Protected Party.


(g)Remedies. Executive acknowledges and agrees that the covenants set forth in
this Section 7 and the preceding Sections 5 and 6 (collectively, the
"Restrictive Covenants'') are reasonable and necessary for the protection of the
business interests of the Company and its Subsidiaries and Affiliates, that
irreparable injury may result to the Company and its Subsidiaries and Affiliates
if Executive breaches any of the terms of said Restrictive Covenants, and that
in the event of Executive's actual or threatened breach of any such Restrictive
Covenants, the Company and its Subsidiaries and Affiliates will have no adequate
remedy at law. Executive accordingly agrees that in the event of any actual or
threatened breach by her of any of the Restrictive Covenants, the Company and
its Subsidiaries and Affiliates shall be entitled to immediate temporary
injunctive and other equitable relief subject to hearing as soon thereafter as
possible. Nothing contained herein shall be construed as prohibiting the Company
or any of its Subsidiaries or Affiliates from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
any damages which it is able to prove. In addition and supplementary to other
rights and remedies existing in its (or their) favor, in the event of the
material breach by Executive of any of the provisions of this Section 7, the
Company (and/or its Subsidiaries or Affiliates) shall be entitled to require
Executive to account for and pay over to the Company (and/or its Subsidiaries or
Affiliates) all compensation, profits, moneys, accruals, increments or other
benefits actually derived from or received as a result of any transactions
constituting a breach of the covenants contained in this Agreement which may
require Executive to repay any severance. In addition, in the event of an
alleged breach or violation by Executive of this Section 7, the restricted
periods set forth in this Section 7 shall be tolled until such breach or
violation has been duly cured.


(h)Executive understands that the foregoing restrictions may limit her ability
to earn a livelihood in a business similar to the business of the Company and
its Subsidiaries or Affiliates, but she nevertheless believes that she has
received and will receive sufficient consideration and other benefits as an
executive of the Company and as otherwise provided hereunder to clearly justify
such restrictions which, in any event (given her education, skills and ability),
Executive does not believe would prevent her from otherwise earning a living.
Executive acknowledges that the Restrictive Covenants are reasonable and that
she has reviewed the provisions of this Agreement with her legal counsel.
Executive shall inform any prospective or future employer of any and all
restrictions contained in this Agreement and provide such employer with a copy
of such restrictions, prior to the commencement of that employment.
8.Executive's Representations and Covenants.
(a)Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which she is bound, (ii) Executive is not a party to or bound by any
employment agreement, non­ compete agreement or confidentiality agreement with
any other person or entity and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms. Executive
hereby acknowledges and represents that she has consulted with independent legal
counsel regarding her rights and obligations under this Agreement and that she
fully understands the terms and conditions contained herein.


(b)During the Employment Period and thereafter, Executive shall cooperate with
the Company and its Subsidiaries and Affiliates in any internal investigation or
administrative, regulatory or judicial proceeding as reasonably requested by the
Company (including, without limitation. Executive


-11-

--------------------------------------------------------------------------------





being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company's request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are in or may come into Executive's possession, all at times and
on schedules that are reasonably consistent with Executive's other permitted
activities and commitments). In the event the Company requires Executive's
cooperation in accordance with this Section 8(b), the Company shall reimburse
Executive for reasonable travel expenses (including, without limitation, travel
expenses, lodging and meals, and reasonable attorneys' fees upon submission of
receipts).


9.Survival. Sections 4 through 22 shall survive and continue in full force in
accordance with their terms notwithstanding the expiration or termination of the
Employment Period.


10.Notices. Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person or deposited in the United States
mail, postage prepaid, and addressed to Executive at her last known address on
the books of the Company or, in the case of the Company, to it at its principal
place of business, attention of the Chief Executive Officer, or to such other
address as either party may specify by notice to the other actually received.


11.Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


12.Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith, embody the complete agreement
and understanding among Executive and the Company and its Subsidiaries and, as
of the Effective Date, shall supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way, including, for the
avoidance of doubt, the Former Employment Agreement.


13.No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction will be applied against any party hereto.


14.Counterparts. This Agreement may be executed in separate counterparts
(including by facsimile or PDF signature pages), each of which is deemed to be
an original and all of which taken together constitute one and the same
agreement.
15.Successors and Assigns. This Agreement is intended to bind and does bind and
inure to the benefit of and be enforceable by Executive and the Company and its
successors and permitted assigns. Executive may not assign any of her rights or
obligations hereunder without the prior written consent of the Company. The
Company may (a) assign any or all of its respective rights and interests
hereunder to one or more Subsidiaries or Affiliates of the Company, (b)
designate one or more Subsidiaries or Affiliates of the Company to perform its
obligations hereunder (in any or all of which cases the Company nonetheless
shall remain responsible for the performance of all of its obligations
hereunder), (c) assign its rights hereunder in connection with the sale of all
or a substantial part of the business or assets of the Company or one of its
Subsidiaries (whether by merger, sale of stock or assets, recapitalization or
otherwise) and (d) merge any of the Subsidiaries or Affiliates with or into the
Company (or vice versa). The rights of the Company




-11-

--------------------------------------------------------------------------------





hereunder are enforceable by the Company or its Subsidiaries or Affiliates,
which are the intended third party beneficiaries hereof and no other third party
beneficiary is so otherwise intended.


16.Delivery by Facsimile or PDF. This Agreement and any amendments hereto, to
the extent signed and delivered by means of a facsimile machine or PDF, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms thereof and
deliver them to the other party. No party hereto shall raise the use of a
facsimile machine or PDF to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or PDF as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.


17.Income Tax Treatment. Executive and the Company acknowledge that it is the
intention of the Company to deduct all cash amounts paid under this Agreement as
ordinary and necessary business expenses for income tax purposes. Executive
agrees and represents that she will treat all such non­ reimbursable amounts as
ordinary income for income tax purposes, and should she report such amounts as
other than ordinary income for income tax purposes, she will indemnify and hold
the Company harmless from and against any and all taxes, penalties, interest,
costs and expenses, including reasonable attorneys' and accounting fees and
costs, which are incurred by Company directly or indirectly as a result thereof.


18.Governing Law. This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the laws of the state in
which Executive resides, without giving effect to provisions thereof regarding
conflict of laws.


19.Consent to Jurisdiction.


(a)THE COMPANY AND EXECUTIVE HEREBY CONSENT TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE STATE IN WHICH EXECUTIVE RESIDES AND
IRREVOCABLY AGREE THAT SUBJECT TO THE COMPANY'S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN
SUCH COURTS. EXECUTIVE ACCEPTS FOR HERSELF AND IN CONNECTION WITH her
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT.


(b)Notwithstanding Section 20(a), the parties intend to and hereby confer
jurisdiction to enforce the covenants contained in Sections 5 through 7 upon the
courts of any jurisdiction within the geographical scope of such covenants. If
the courts of any one or more of such jurisdictions hold such covenants wholly
or partially invalid or unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties that such determination not bar or
in any way affect the Company's right to the relief provided above in the courts
of any other jurisdiction within the geographical scope of such covenants, as to
breaches of such covenants in such other respective jurisdictions, such
covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.


20.Amendment and Waiver. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this




-12-

--------------------------------------------------------------------------------





Agreement shall affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.
21.Section 409A. To the maximum extent permitted by law, this Agreement sha11 be
interpreted in such a manner that the payments to Executive under this Agreement
are either exempt from, or comply with, Section 409A, including without
limitation any such regulations or other guidance that may be issued after the
date hereof. For purposes of Section 409A, each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments. Notwithstanding anything to the contrary in this
Agreement, if Executive is a "specified employee" as defined below, as of
Executive's termination of employment, then, to the extent any payment under
this Agreement resulting from Executive's termination of employment constitutes
deferred compensation (after taking into account any applicable exemptions from
Section 409A) and to the extent required by Section 409A, no payments due under
this Agreement as a result of Executive's termination of employment may be made
until the earlier of (a) the first day following the six-month anniversary of
Executive's date of termination and (b) Executive's date of death; provided,
however, that any payments delayed during this six-month period shall be paid in
the aggregate in a lump sum as soon as reasonably practicable following the
sixth month anniversary of Executive's date of termination. For purposes of this
Agreement, all references to ''termination of employment" and correlative
phrases shall be construed to require a "separation from service" (as defined in
Treas. Reg. §1.409A-1(h) after giving effect to the presumptions contain
therein), and the term "specified employee" means an individual determined by
the Company to be a specified employee under Treas. Reg. §409A-l(i). Further,
notwithstanding anything to the contrary in this Agreement, if the time period
provided to the Executive to review the Release Agreement allows for the
Executive to choose which calendar year she will receive her payments set out in
Section 4(g), all payments will be made in the later calendar year.
...    ...


-13-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.




SURGERY PARTNERS, INC.


By:
/s/ Jennifer Baldock
Jennifer Baldock
Senior Vice President and General Counsel



Accepted and Agreed:


/s/ Angela Justice
Angela Justice
Date: 02/22/2017




4836-6434-1086, v. 1


